Citation Nr: 0213257	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied, in pertinent part, 
service connection for a low back disorder and residuals of 
Agent Orange exposure.

In the March 1996 rating decision, the RO also denied service 
connection for post-traumatic stress disorder.  The veteran 
filed a notice of disagreement following the denial of 
service connection.  However, in a December 1997 rating 
decision, the RO granted service connection and assigned a 
70 percent evaluation.  The veteran has not filed a notice of 
disagreement following the grant of service connection for 
post-traumatic stress disorder, and thus that claim is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).

Additionally, in the March 1996 rating decision, the RO 
continued the 30 percent evaluation for residuals of a 
gunshot wound, left forearm, with sensory neuropathy with 
frostbite injury to the fifth digit.  When the veteran filed 
his notice of disagreement in February 1997, he specifically 
stated he did not disagree with the RO's continuing of the 
30 percent evaluation for the service-connected disability.  
However, the RO issued a statement of the case in December 
1997, which included that issue.  Regardless, in the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in January 1998, he limited his appeal to 
the issues of service connection for a low back disorder and 
residuals of Agent Orange exposure.  Thus, the issue of 
entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound, left forearm, with sensory 
neuropathy with frostbite injury is not part of the current 
appeal.  See 38 C.F.R. § 20.200 (2001) (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).

In the veteran's VA Form 9, he indicated that he wanted a 
hearing before a traveling section of the Board.  A hearing 
was scheduled in July 2002, to which the veteran failed to 
appear.  Thus, the Board finds that there is no hearing 
request pending at this time.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a current low back 
disorder and service is not of record.

2.  Competent evidence of a disability as the result of Agent 
Orange exposure is not of record.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  A disability from Agent Orange exposure was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 1996 and December 1997 rating 
decisions and the December 1997 statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for a low back disorder and for residuals 
of Agent Orange exposure.  In the December 1997 statement of 
the case, the RO also included the pertinent regulations that 
applied to the veteran's claims for service connection.

These determinations and correspondence copies of these 
determinations were mailed to the veteran and his accredited 
representative, the Disabled American Veterans, and were not 
returned by the United States Postal Service as 
undeliverable.  Thus the veteran and his representative are 
presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran did not indicate any treatment for the low back 
disorder or residuals of Agent Orange exposure.  Rather, he 
submitted private medical records in March 1997 that 
pertained to his low back disorder.  Additionally, he 
submitted the decision that he received from the Social 
Security Administration, showing he was granted disability 
benefits.  The veteran reported treatment with VA; however, 
that was for his post-traumatic stress disorder symptoms.  
The veteran has not alleged that there are any additional 
medical records related to treatment for his back or a 
disability that was caused by Agent Orange exposure that have 
not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service medical records are silent for any findings 
pertaining to a back injury or any other disability except 
the neuropathy from the left ulnar nerve that was secondary 
to trauma.

A June 1988 private medical record shows that the examiner 
stated that in October 1981, the veteran was given 
impressions of alcoholism, toxic hepatitis, peripheral 
neuropathy, probable L4-L5 disc, and periodontal disease.  
The private physician noted that a December 1985 orthopedic 
consultation revealed an impression of possible herniated 
nucleus pulposus with right sciatica.  He stated that the 
impressions entered following examination were acute lumbar 
strain and sprain, suspected herniated nucleus pulposus, 
suspect lumbar discogenic disease, suspect sinusitis, and 
rule out hyperlipoidemia.  X-rays taken at that time 
confirmed degenerative disc disease at L5-S1, herniated disc 
at L3-L4, and bulge at L4-L5.  The physician noted that a 
February 1988 private medical record showed that the veteran 
had been seen for back injuries sustained at work in December 
1985, February 1986, and November 1986.

The private physician examined the veteran himself and noted 
that he reported that while working for Hughes Aircraft as a 
truck driver in December 1985, he went to lift a large crate 
with a pallet jack and the jack slipped.  He stated he felt 
low back pain but kept working.  The veteran reported he was 
unable to get out of bed the next day and had numbness and 
tingling in his legs.  He stated that tests revealed he had 
herniated discs.  He stated he was temporarily totally 
disabled for two weeks.  The veteran further reported he was 
pushing a computer up a ramp in February 1986 and felt the 
onset of low back pain.  He stated he was temporarily totally 
disabled for one week.  Following an examination and x-rays, 
the private physician entered a diagnosis of recurrent 
lumbosacral strain/sprain, essentially resolved; lumbar 
spondylosis; and possible herniated nucleus pulposus, which 
he noted was healed.  He stated that absent the reports of 
the November 1985 and February 1986 injuries, the veteran 
would be expected to have 40 percent of his current 
disability purely on the basis of degenerative disc disease, 
which he stated was naturally occurring.  The private 
physician added that the remainder of the 60 percent 
disability could be divided equally between the November 1985 
and February 1986 injuries.

The veteran submitted a copy of the August 1992 decision from 
the Social Security Administration granting him disability 
benefits.  In the decision, the Administrative Law Judge 
found that the veteran's back disorder had begun in December 
1985 and had progressed from that point.

An April 1997 VA examination report shows that the veteran 
reported a past history of minor low back pain, which he 
stated arose when he was in military service.  He stated that 
he had intermittent back pain through the years resulting in 
major flare-ups occurring three times a year and lasting 
approximately one week.  Following examination and x-rays, 
the examiner entered a diagnosis of degenerative arthritis of 
the lumbar spine.  

A separate April 1997 VA examination report shows that the 
veteran reported he was exposed to Agent Orange while in 
Vietnam.  He stated he had no health problems while in 
Vietnam, except having sustained a shrapnel wound to the left 
arm.  Following examination and testing, the examiner entered 
the following diagnoses: (1) shrapnel wound with extensive 
scarring on the left forearm; (2) abnormal liver function 
studies compatible with alcohol liver disease; and (3) x-ray 
evidence of degenerative arthritis of the lumbar spine.  The 
examiner noted that a chest fluoroscopy would be done and an 
addendum would be created.

A May 1997 addendum indicates that a chest x-ray raised the 
possibility of a pulmonary nodule and that it was recommended 
that a fluoroscopy be done.  The examiner stated that such 
was done, which revealed no evidence of a pulmonary nodule.

A May 1999 VA examination report shows that the veteran 
reported that since leaving service in 1972, that he had 
stiffness in his back with occasional pain shooting down his 
right leg.  He stated that it worsened with time and came to 
a head in 1979, at which time he saw a physician, who 
diagnosed degenerative joint disease.  The examiner noted 
that the veteran had hoarseness to his voice when he talked.  
Following examination, the examiner entered the following 
diagnoses: (1) history of post-traumatic stress disorder; (2) 
left ulnar injury with sensory deficit in the ulnar 
distribution of the left hand; (3) frostbite injury to the 
left fifth finger; (4) history of alcoholism; (5) history of 
laryngitis with polyps on the cords; and (6) lumbosacral 
degenerative joint disease with occasional radiculitis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (2001).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Back disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
service medical records are silent for any back injury or 
disease in service.  The veteran himself has not described a 
disease or injury in service, see 38 U.S.C.A. § 1154(b) (West 
1991); rather, he has simply described having back pain while 
in service.   There is evidence of a current low back 
disorder; however, the veteran's claim fails because he has 
not brought forth competent evidence of a nexus between the 
current low back disorder and service.  In fact, there is 
evidence to the contrary.  In the June 1988 medical record, 
the veteran attributes his back pain to on-the-job injuries, 
which started in December 1985.  The veteran did not report 
to the private physician that he had had back pain in service 
prior to the December 1985 injury.  Thus, the Board finds 
that this lessens the veteran's credibility in reporting to 
VA that he had back pain in service.

In the June 1988 private medical record, the physician 
attributed part of the veteran's back pain to normal 
progression and part to the on-the-job injuries, beginning 
December 1985.  This is evidence against the veteran's claim.  
When examined by VA examiners in April and May 1997, neither 
one provided a nexus between the current low back disorder 
and the description of back pain in service.  Thus, without 
competent evidence of a nexus, or competent evidence of 
continuity of symptomatology, the Board finds that service 
connection cannot be granted.  The first showing of back pain 
in the record is in the February 1988 record, when the 
veteran reported he had a December 1985 back injury.  Such 
injury occurred 15 years following the veteran's discharge 
from service.  There is no evidence that the veteran's low 
back disorder was incurred in or aggravated by service.

The Board is aware that the veteran is a combat veteran and 
that he is entitled to the application of 38 U.S.C.A. § 
1154(b) (West 1991).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  Here, as 
stated above, the veteran has not alleged that he sustained 
an injury or disease in service.  Moreover, he has not 
reported that he was told by a medical professional in 
service that he had a specifically diagnosed disability 
involving his back.  Instead, he has stated that he had back 
pain in service.  Even if the Board concedes a back 
injury/pain in service, there is no competent evidence of a 
nexus between the current low back disorder and the veteran's 
service.  

While the veteran has essentially alleged that his back 
disorder is due to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a low back disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 

B.  Residuals of Agent Orange exposure

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of Agent Orange 
exposure.  The veteran has not alleged any specific 
disability which he believes is the result of Agent Orange 
exposure.  Rather, he listed "Agent Orange" as a disease or 
injury for which he was seeking service connection.  

The veteran has not been given a post-service diagnosis that 
is a presumptive condition, for which service connection may 
be granted based upon Agent Orange exposure.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Exposure, itself, would not constitute a 
"disability."  Therefore, service connection based upon a 
presumptive condition is not warranted.  

The Board is aware that the April 1997 chest x-ray showed the 
possibility of a pulmonary nodule, but such finding was 
negated based upon a fluoroscopic examination.  Additionally, 
the veteran was found to have an enlarged liver; however, 
that was attributable to alcohol liver disease-a disability 
that is not a presumptive condition based upon Agent Orange 
exposure.  Finally, a finding of laryngitis is not a finding 
of cancer of the larynx.

Although the veteran has asserted he believes he has a 
disability as a result of Agent Orange exposure, he does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, 2 Vet. 
App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for residuals of Agent Orange, as there 
are no demonstrated recognized residuals, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of Agent Orange exposure is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

